 Case 1:20-cv-02761-AT Document 36-2 Filed 09/15/20 Page 1 of 1

                          C e rtifi c at e of A d mi s si o n
                             T o t h e B ar of Illi n oi s
I C ar ol y n T aft Gr o s b oil     Cl er k of t h e S u pr e m e C o urt of Illi n oi s d c h er e b y c ertif y t h at


                                                  J e n nif er Pi n s of


h a s b e e n d ul y li c e n s e d a n d a d mitt e d t o pr a cti c e a s 3 n Att or n e y a n d C o u n s el or at
L a w wit hi n t hi s St at e; h a s d ul y t a k e n t h e r e q uir e d o at h t o s u p p ort t h e
C O N S TI T U TI O N O F T H E U NI T E D S T A T E S a n d of t h e S T A T E O F I L LI N OI S a n d
al s o t h e o atr, of offi c e pr e s cri b e d b y l a w t h at s ai d n a m e w a s e nt er e d u p o n t h e R oll
of Att or n e y s a n d C o u n s el or s i n m y offi c e o n 1 1/ 0 9/ 2 0 1 7 a n d i s i n g o o d st a n di n g, s o
f ar a s t h e r e c or d s of t hi s offi c e di s cl o s e




                                                         I N WI T N E S S W H E R E O F         I h a v e h er e u nt o
                                                                   s u b s cri b e d m y n a m e a n d affi x e d t h e
                                                                   s e al of s ai d C o urt, t hi s 8t h d 3 y of
                                                                    S e pt e m b er, 2 0 2 0




                                                                                                                 Cl er k
                                                                    S u pr e m e C o urt ot m e St at e of Illi n oi s
